818 F.2d 878Unpublished Disposition
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.David G. RECTOR, Petitioner,v.MERIT SYSTEMS PROTECTION BOARD, Respondent.
Appeal No. 87-3053.
United States Court of Appeals, Federal Circuit.
March 24, 1987.

Before NEWMAN, BISSELL and ARCHER, Circuit Judges.
NEWMAN, Circuit Judge.

DECISION

1
The decision of the Merit Systems Protection Board (Board), dismissing David G. Rector's appeal for lack of jurisdiction, is affirmed.

OPINION

2
Mr. Rector was appointed to a temporary position as a Steamfitter Journeyman, for a fixed term starting on September 7, 1985 and ending on March 7, 1986.  Mr. Rector on this appeal, appearing pro se, asserts that it was improper to remove him, a veteran, while retaining non-veterans "with less TVA time".  Mr. Rector states that he had seventeen years of government service and thirteen years seniority at the TVA, including his military service, and contended that "certain factions inside T.V.A. are using the temporary contracts in a discriminatory manner."


3
In his appeal to this court, Mr. Rector appears to be questioning the bona fides of his temporary contracts in view of his seniority and veteran's preference rights;  but he presses more forcefully the argument that these issues are applicable to veterans in general at his employment site.


4
The Board did not treat the general issues raised by Mr. Rector.  The Board held that he did not have appeal rights because his was a fixed term appointment.  5 C.F.R. Sec. 752.401(c)(6).  Mr. Rector did not respond to the Board's order for additional information as to its jurisdiction.  On this record, we must affirm the Board's holding that Mr. Rector had not presented an issue within the statutory jurisdiction of the Board.